Filed 4/10/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 67







State of North Dakota, 		Plaintiff and Appellee



v.



Tate Ree White, 		Defendant and Appellant







No. 20110288







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Jeffrey R. Ubben, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee; submitted on brief.



Carey A. Goetz, P.O. Box 1874, Bismarck, N.D. 58502-1874, for defendant and appellant; submitted on brief.

State v. White

No. 20110288



Per Curiam.

[¶1]	Tate White appeals from a district court judgment after he pled guilty to four criminal offenses resulting from an altercation at an apartment building on March 26, 2011.  White argues the district court abused its discretion by failing to consider the sentencing factors under N.D.C.C. § 12.1-32-04 when it sentenced him.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).  
See
 
State v. Wardner
, 2006 ND 256, ¶ 27, 725 N.W.2d 215.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner